Order entered November 24, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00831-CV

            RENATA BLACK A/K/A RENATA MUTIS, Appellant

                                        V.

            LAKELAND WEST CAPITAL XXIII, LLC, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-15609

                                     ORDER

      Before the Court are appellant’s motion for extension of time to file her

opening brief and appellee’s response in opposition. We GRANT the motion and

ORDER the opening brief received November 20, 2020 filed as of the date of this

order. Appellee’s responsive brief shall be filed no later than December 28, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE